DISMISS; and Opinion Filed October 23, 2018.




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01188-CV

                           KELVIN CALLOWAY, Appellant
                                      V.
                       VONCIEL JOHNSON CALLOWAY, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-11435

                            MEMORANDUM OPINION
                         Before Justices Lang, Fillmore, and Schenck
                                 Opinion by Justice Schenck
       Before the Court is appellant’s motion to dismiss the appeal. Appellant no longer wishes

to pursue the appeal. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).




                                                 /David J. Schenck/
                                                 DAVID J. SCHENCK
                                                 JUSTICE


181188F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KELVIN CALLOWAY, Appellant                         On Appeal from the 254th Judicial District
                                                   Court, Dallas County, Texas
No. 05-18-01188-CV        V.                       Trial Court Cause No. DF-18-11435.
                                                   Opinion delivered by Justice Schenck.
VONCIEL JOHNSON CALLOWAY,                          Justices Lang and Fillmore participating.
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee VONCIEL JOHNSON CALLOWAY recover her costs of
this appeal from appellant KELVIN CALLOWAY.


Judgment entered this 23rd day of October, 2018.




                                             –2–